Case 2:18-cv-01115-RSL Document 149-12 Filed 12/04/18 Page 1 of 2




           EXHIBIT 12
                          Case 2:18-cv-01115-RSL Document 149-12 Filed 12/04/18 Page 2 of 2
                                       Plaintiff States’ Summary of Disputed Discovery Requests
                                           State of Washington, et al. v. U.S. Dep’t of State, et al.


Request          Brief Description             Original Response               Supplemental Response             Additional Unique      Citations to
                                                    (10/22/18)                         (12/3/18)                       Issues              Motion
 Rog 1    Individuals affiliated with         Objections; no response   Original and new (waived) objections;   Response appears       pp. 4, 12
          Defense Distributed                                           response                                incomplete
 Rog 3    Whether Private Defendants          Objections; no response   Original and new (waived) objections;   Boilerplate is in      pp. 4, 11
          assisted or facilitated making                                responsive boilerplate                  tension with “Host
          files available via internet                                                                          or Pay” video
 Rog 4    Persons to whom files were          Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          distributed                                                   non-responsive boilerplate
 Rog 5    Methods by which files were         Objections; no response   Original and new (waived) objections;   Response lacks         pp. 4, 10, 11,
          distributed                                                   partly responsive boilerplate           requested detail and   12
                                                                                                                may be incomplete
 Rog 6    Steps taken to determine            Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          citizenship and firearms                                      non-responsive boilerplate
          eligibility of file recipients
 Rog 9    Participants in the “Host or        Objections; no response   Original and new (waived) objections;                          pp. 4, 11
          Pay” video                                                    no response
RFP 1     Documents relating to any party     Objections; no response   Original and new (waived) objections;   Boilerplate is in      pp. 4, 11–12
          or non-party’s making files                                   responsive boilerplate                  tension with “Host
          available via internet                                                                                or Pay” video
RFP 2     Documents relating to any party     Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          or non-party’s distribution of                                non-responsive boilerplate
          files
RFP 3     Information related to              Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          citizenship and firearms                                      non-responsive boilerplate
          eligibility of file recipients
RFP 4     Documents related to “Host or       Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          Pay” video and any similar                                    non-responsive boilerplate
          publications
RFP 5     Communications related to           Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          distribution or sale of files                                 non-responsive boilerplate
RFP 6     Any other documents relating to     Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          posting, distribution, or sale of                             non-responsive boilerplate
          files
